DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Application, Amendments and/or Claims
The amendment, filed 23 March 2022, has been entered in full. Claims  7, 11, 12 and 14 are amended. The amendment, filed 09 June 2022, has been entered in full. Claim  29 is amended.
Applicant's election with traverse of Group I (claims 1-19 and 25) and the species election of GLP-1 analog (SEQ ID NO:2; claim 4) and hinge, CH2 and CH3 regions of human IgG2 containing Pro331Ser, Thr250Gin and Met428Leu mutations (claim 18iv) in the reply filed on 09 June 2022 is acknowledged.  
The traversal is on the ground(s) that there would not be a serious burden on the Office to search and examine all of the claims together. Applicant cites M.P.E.P. § 803. Applicant submits that the Office has not shown that the burden imposed on the Office in examining ail of the claims together would be serious. Applicant maintains that all of the claims pertain to a dual function protein comprising sequentially, human GLP-1 analog, linker peptide 1, human FGF21, linker peptide 2 and a human immunoglobulin Fc fragment from the N to C terminus. Applicant argues that the search and examination of the claims of the different Groups would necessarily overlap, and search parameters could be chosen that incorporate the subject matter of the claims of all Groups such that the same or similar terms could be used to search the prior art.
Applicant’s arguments have been fully considered but are not found persuasive. There would be a serious search and examination burden because the inventions have acquired a separate status in the art in view of their different classification; i.e. Group I C07K 16/46; Group II C12N 15/09, Group III A61K 38/18 and Group IV A61K 31/00. In addition, the inventions have acquired a separate status in the art due to their recognized divergent subject matter
The requirement is still deemed proper and is therefore made FINAL. Claims 20-24, 26-30 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected Group, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 09 June 2022. Claims 1-19 and 25 are under examination. 

			Information Disclosure Statement

The information disclosure statement(s) (IDS) (filed 5/27/20, 7/24/20, 9/4/20 and 2/1/21) were received and comply with the provisions of 37 CFR §§1.97, 1.98 and MPEP§ 609.  They been placed in the application file and the information referred to therein has been considered as to the merits. 
	
	
	
			Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
1. Claims 1-3, 5, 6, 8, 10-17 and 25 are rejected under 35 U.S.C. 103 as being unpatentable over Boettcher et al. (US 2013/0129724; published 5/23/13) in view of Fima et al. (US 2018/0360932; published 12/20/18). 
Boettcher et al. teach that the invention relates to the identification of new proteins, e.g., fusion proteins, which comprise fibroblast growth factor 21 (FGF21) and GLP-1. Boettcher et al. teach proteins of the invention include fusion protein GLP-1-FGF21 variant (abstract and paras 0013 and 0016)(applies to claim 1). Boettcher et al. teach the proteins of the invention possess both FGF21 receptor agonist and GLP-1 receptor agonist activity; they comprise truncations and variants of FGF21, and further comprise glucagon-like peptide-1 (GLP-1), or variants thereof (para 0013)(applies to claims 1 and 3). Boettcher et al. teach mature FGF21 sequence lacks a leader sequence and may also include other modifications of a polypeptide such as proteolytic processing of the amino terminus (with or without a leader sequence) and/or the carboxyl terminus, cleavage of a smaller polypeptide from a larger precursor, N-linked and/or O-linked glycosylation, and other post-translational modifications understood by those with skill in the art. A representative example of a mature FGF21 sequence has the following sequence (SEQ ID NO:3, which represents amino acid positions 29-209 of full-length FGF21 protein sequence (NCBI reference sequence number NP.sub.--061986.1)(para 0041)(applies to claim 8). 
Boettcher et al. teach that the polypeptides of the invention can be fused to a heterologous amino acid sequence, optionally via a linker, such as GGGGSGGGGSGGGGS (SEQ ID NO:8), or SGGGGSGGG (SEQ ID NO:128) (para 0021)(applies to claims 1, 5, 6, 10-12). Boettcher et al. teach that the heterologous amino acid sequence can be an IgG constant domain or fragment thereof (e.g., the Fc region)(para 0021). Boettcher et al. teach in some embodiments, a heterologous amino acid sequence (e.g., Fc) is fused to the amino-terminal of the proteins of the invention. In other embodiments, the fusion heterologous amino acid sequence (e.g., Fc) is fused to the carboxyl-terminal of the proteins of the invention. In still other, more preferred embodiments, the heterologous amino acid sequence (e.g., Fc.) is situated in the middle of the dual function proteins of the invention, i.e., between the C-terminal residue of the GLP-1 and the N-terminal residue of the FGF21 sequence (para 0022)(applies to claims 1, 10-12). Boettcher et al. teach the term "Fc variant" comprises a molecule or sequence that lacks one or more native Fc sites or residues, or in which one or more Fc sites or residues have been modified, that affect or are involved in: (1) disulfide bond formation, (2) incompatibility with a selected host cell, (3) N-terminal heterogeneity upon expression in a selected host cell, (4) glycosylation, (5) interaction with complement, (6) binding to an Fc receptor other than a salvage receptor, or (7) antibody-dependent cellular cytotoxicity (ADCC)(para 0097)(applies to claim 17). Boettcher et al. teach that the proteins of the present invention may be used as a regularly administered (e.g., daily, more preferably weekly, biweekly, or monthly) injectable, either alone or in combination with oral anti-diabetic agents, which will improve the glycemic control, body weight and lipid profile of type 1 and type 2 diabetes mellitus patients. The proteins may also be used for the treatment of obesity or other FGF21- or GLP-1-associated conditions (paras  0014 and 0015)(applies to claim 25).
In summary, Boettcher teach a construct comprising GLP1(variant)-linker-FGF21(variant)-linker-Fc(variant). Boettcher do not teach wherein a full length or truncated sequence comprising carboxy terminal amino acids 113 to 145 of human chorionic gonadotrophin beta subunit is attached to a linker. 
Fima et al. teach polypeptides comprising at least one carboxy-terminal peptide (CTP) of chorionic gonadotropin attached to the carboxy terminus a coagulation factor (abstract). Fima et al. teach a method of increasing the biological half-life of a coagulation factor, comprising the step of attaching one to ten CTPs to the carboxy terminus of the coagulation factor (paras 0189-0190). Fima et al. teach that the CTP is attached to the coagulation factor via a linker. Fima et al. teach that the CTP sequence comprises: DPRFQDSSSSKAPPPSLPSPSRLPGPSDTPIL (SEQ ID NO: 1). In another embodiment, the CTP sequence comprises: SSSSKAPPPSLPSPSRLPGPSDTPILPQ (SEQ ID NO: 2)(para 0339)(applies to claims 13-16). Fima et al. teach that at least one of the chorionic gonadotropin CTP amino acid sequences is glycosylated (paras 0347-0348)(applies to claim 2). 
It would have been obvious for one of ordinary skill in the art before the effective filling date to modify a construct comprising GLP1(variant)-linker-FGF21(variant)-linker-Fc(variant), as taught by Boettcher, by attaching carboxy terminal amino acids 113 to 145 of human chorionic gonadotrophin beta subunit to a linker, as taught by Fima et al. One of ordinary skill in the art before the effective filing date, would have been motivated to make such modifications and expect success because Fima teaches increasing the biological half-life of a protein by attaching CTP to the carboxy terminus of a protein via a linker. In addition, Fima teaches that the CTP acts as a protectant against degradation, and extends the circulatory half-life and enhances the potency. 

	1a.  Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Boettcher et al. and Fares et al. as applied to claim 1 above, and further in view of Glaesner et al. (US 2006/0263849; published 11/23/06). 
	The teachings of Boettcher et al. and Fares et al. are described above. The combined references do not teach a GLP-1 variant comprising SEQ ID NO:2
	Glaesner et al. teach glucagon-like peptide-1 (GLP-1) compounds with modifications at one or more of the following positions: 11, 12, 16, 22, 23, 24, 25, 27, 30, 33, 34, 35, 36, or 37 and methods of treating a subject in need of GLP-1 receptor stimulation using these GLP-1 compounds are also disclosed (abstract). Glaesner et al. teach because of their ability to stimulate insulin secretion, GLP compounds show great promise as agents for the treatment of diabetes, obesity, and related conditions (para 0002).  Glaesner et al. teach a GLP-1 compounds of the present invention include SEQ ID NO:37 (para 0085). SEQ ID NO:37 of Glaesner et al. is 100% identical to instant SEQ ID NO:2. See below, Sequence Search Result A (applies to claim 4).
	It would have been obvious for one of ordinary skill in the art before the effective filling date to modify a construct comprising GLP1(variant)-linker-FGF21(variant)-linker-hCG-Fc(variant), as taught by Boettcher and Fima et al. wherein the GLP-1 variant is a GLP-1 variant as taught by Glaesner et al. One of ordinary skill in the art before the effective filing date, would have been motivated to make such modifications and expect success because Glaesner et al. teach the use of GLP-1 variants  for diabetes treatment. 

	1b.  Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Boettcher et al. and Fares et al. as applied to claim 1 above, and further in view of Gobel et al. (US 2018/0236037; published 8/23/18).
	The teachings of Boettcher et al. and Fares et al. are described above. The combined references do not teach a linker comprising SEQ ID NO:16
Gobel et al. teach pharmaceutical compositions and fusion molecules comprising an FGF21 (fibroblast growth factor 21) compound and a GLP-1R (glucagon-like peptide-1 receptor) agonist and their use as medicaments, in particular for the treatment of obesity, being overweight, metabolic syndrome, diabetes mellitus, diabetic retinopathy, hyperglycemia, dyslipidemia, Non-Alcoholic SteatoHepatitis (NASH) and/or atherosclerosis (abstract and para 0279). Gobel et al. teach fusion molecules may be generated by genetic fusion (e.g., by recombinant DNA technology) or by chemical and/or enzymatic conjugation. The two or more distinct molecules may also be linked by suitable linker molecules, e.g., peptide linkers (para 0218). Gobel et al. teach a peptide linker comprising SEQ ID NO: 22 (paras 219). SEQ ID NO: 22 of Gobel et al. is 100% identical to instant SEQ ID NO:16. See below, Sequence Search Result B (applies to claim 7).
	It would have been obvious for one of ordinary skill in the art before the effective filling date to modify a construct comprising GLP1(variant)-linker-FGF21(variant)-linker-hCG-Fc(variant), as taught by Boettcher and Fima et al., wherein the linker is a linker as taught by Gobel. One of ordinary skill in the art before the effective filing date, would have been motivated to make such modifications and expect success because Gobel et al. teach suitable linkers are designed to provide flexibility and protease resistance. 

1c.  Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Boettcher et al. and Fares et al. as applied to claim 1 above, and further in view of Depaoli et al. (US 2018/0110834; published 4/26/18). 
	The teachings of Boettcher et al. and Fares et al. are described above. The combined references do not teach an FGF-21 variant wherein the leader peptide of amino acid positions 1-28 are deleted and wherein FGF-21 has a L174P substitution.
	Depaoli et al. teach administering variants of FGF-21 to treat diseases such as diabetes (abstract and paras 0016, 0031 and 0032). Depaoli et al. teach an FGF-21 variant wherein the leader peptide of amino acid positions 1-28 are deleted and wherein FGF-21 has a L174P substitution (SEQ ID NO:72). See below, Sequence Search Result C (applies to claim 9). 
	It would have been obvious for one of ordinary skill in the art before the effective filling date to modify a construct comprising GLP1(variant)-linker-FGF21(variant)-linker-hCG-Fc(variant), as taught by Boettcher and Fima et al., wherein the FGF-21 variant is a variant as taught by Depaoli et al. One of ordinary skill in the art before the effective filing date, would have been motivated to make such modifications and expect success because Depaoli et al.  teach the use variants of FGF-21 for diabetes treatment.

	1d. Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Boettcher et al. and Fares et al. as applied to claim 1 above, and further in view of Griffin et al. (US 2017/0029505; published 2/2/17). 
	The teachings of Boettcher et al. and Fares et al. are described above. The combined references do not teach wherein the Fc variant comprises hinge, CH2 and CH3 regions of human IgG2 comprising Pro331Ser, Thr250Gln and Met428Leu mutations. 
Griffin et al. teach an Fc region comprising a hinge region (para 0062 and Table 1). Griffin et al. teach that the antibody Fc-domain may be derived from any suitable class of antibody, including IgG2 (para 0039). Griffen et al. teach that the heavy chain Fc-region comprises CH2 and CH3 domains derived from IgG2 (para 0045).  Griffin et al. teach an Fc region comprising one or more mutations such as substituting the threonine residue at position 250 with a glutamine residue (T250Q); substituting the methionine residue at position 428 with a leucine residue (M428L) and substituting the proline residue at position 331 with a serine residue (P331S)(paras 0092, 0103 and 0154)(applies to claim 18). 
	It would have been obvious for one of ordinary skill in the art before the effective filling date to modify a construct comprising GLP1(variant)-linker-FGF21(variant)-linker-hCG-Fc(variant), as taught by Boettcher and Fima et al., wherein the Fc variant is a variant as taught by Griffin et al. One of ordinary skill in the art before the effective filing date, would have been motivated to make such modifications and expect success because Griffin et al. teach that the mutations in Fc will bind to FcRn with greater affinity/avidity and decrease its binding to C1q. Griffin et al. teach decrease C1q binding will ensure that it does not activate complement in the absence of antigen engagement, thus providing improved therapies with greater safety.



Allowable Subject Matter

Claim objection	
Claim 19 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. 


			Conclusion
		Claims 1-18 and 25 are rejected.
		Claim 19 is objected to.
		No claims are allowed.

	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to REGINA M DEBERRY whose telephone number is (571)272-0882. The examiner can normally be reached M-F 9:00-6:30 pm (alt Fri).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joanne Hama can be reached on 571-272-2911. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ELIZABETH C. KEMMERER/                                                                 Primary Examiner, Art Unit 1646                                                                                                                                       
	
/R.M.D/Examiner, Art Unit1647 
9/8/22                                                                                                                                                                                                       




		
	

	
Sequence Search Result A 
	
This page gives you Search Results detail for the Application 16884905 and Search Result 20220712_141430_us-16-884-905b-2.minpct99.rai



Title:          US-16-884-905B-2
Sequence:       1 HGEGTFTSDVSSYLEEQAAKEFIAWLVK 28

                                    SUMMARIES
                 %
Result          Query
   No.   Score  Match Length DB  ID                        Description
 ----------------------------------------------------------------------------
    14     145  100.0     30  7  US-11-436-457-37           Sequence 37, Appl

RESULT 14
US-11-436-457-37
; Sequence 37, Application US/11436457
; Patent No. 7498308
; GENERAL INFORMATION:
;  APPLICANT: Wolfgang Glaesner et al
;  TITLE OF INVENTION: GLUCAGON-LIKE PEPTIDE-1 ANALOGS
;  FILE REFERENCE: X-13989A
;  CURRENT APPLICATION NUMBER: US/11/436,457
;  CURRENT FILING DATE:  2006-05-18
;  NUMBER OF SEQ ID NOS: 53
;  SOFTWARE: PatentIn version 3.0
; SEQ ID NO 37
;   LENGTH: 30
;   TYPE: PRT
;   ORGANISM: Artificial
;   FEATURE: 
;   OTHER INFORMATION: synthetic construct
US-11-436-457-37

  Query Match             100.0%;  Score 145;  DB 7;  Length 30;
  Best Local Similarity   100.0%;  
  Matches   28;  Conservative    0;  Mismatches    0;  Indels    0;  Gaps    0;

Qy          1 HGEGTFTSDVSSYLEEQAAKEFIAWLVK 28
              ||||||||||||||||||||||||||||
Db          1 HGEGTFTSDVSSYLEEQAAKEFIAWLVK 28


Sequence Search Result B
This page gives you Search Results detail for the Application 16884905 and Search Result 20220712_142521_us-16-884-905b-16.minpct99.rai




Title:          US-16-884-905B-16
Sequence:       1 GGGGGGGSGGGGSGGGGS 18

                                    SUMMARIES
                 %
Result          Query
   No.   Score  Match Length DB  ID                        Description
 ----------------------------------------------------------------------------
     1     102  100.0     19  1  US-15-851-963-22           Sequence 22, Appl
   

RESULT 1
US-15-851-963-22
; Sequence 22, Application US/15851963
; Patent No. 10583174
; GENERAL INFORMATION
;  APPLICANT: SANOFI
;  TITLE OF INVENTION: FGF21 compound / GLP-1R agonist combinations with optimized
;  TITLE OF INVENTION:activity ratio
;  FILE REFERENCE: 589-264 US
;  CURRENT APPLICATION NUMBER: US/15/851,963
;  CURRENT FILING DATE: 2017-12-22
;  PRIOR APPLICATION NUMBER: EP 16 306 776.2
;  PRIOR FILING DATE: 2016-12-22
;  NUMBER OF SEQ ID NOS: 43
;  SOFTWARE: PatentIn version 3.5
; SEQ ID NO 22
;  LENGTH: 19
;  TYPE: PRT
;  ORGANISM: Artificial Sequence
;  FEATURE:
;  OTHER INFORMATION: (G7S)(G4S)(G4S)A Linker (19GS)
US-15-851-963-22

  Query Match             100.0%;  Score 102;  DB 1;  Length 19;
  Best Local Similarity   100.0%;  
  Matches   18;  Conservative    0;  Mismatches    0;  Indels    0;  Gaps    0;

Qy          1 GGGGGGGSGGGGSGGGGS 18
              ||||||||||||||||||
Db          1 GGGGGGGSGGGGSGGGGS 18


Sequence Search Result C	
This page gives you Search Results detail for the Application 16884905 and Search Result 20220712_142320_us-16-884-905b-6del1_28subl174p.minpct99.rapbm

Title:          US-16-884-905B-6DEL1_28SUBL174P
Sequence:      1 HPIPDSSPLLQFGGQVRQRY..........SSDPLSMVGPSQGRSPSYAS 181

                                    SUMMARIES
                 %
Result          Query
   No.   Score  Match Length DB  ID                        Description
 ----------------------------------------------------------------------------
    69     969  100.0    181  17  US-15-524-896-72           Sequence 72, Appl
	
RESULT 69
US-15-524-896-72
; Sequence 72, Application US/15524896
; Publication No. US20180110834A1
; GENERAL INFORMATION
;  APPLICANT: NGM Biopharmaceuticals, Inc.
;  TITLE OF INVENTION: Methods for the Treatment of Bile Acid-Related
;  TITLE OF INVENTION:Disorders and Predication of Clinical Sensitivity
;  TITLE OF INVENTION:to Treatment of Bile Acid-Related Disorders
;  FILE REFERENCE: 13370-019-228
;  CURRENT APPLICATION NUMBER: US/15/524,896
;  CURRENT FILING DATE: 2017-05-05
;  PRIOR APPLICATION NUMBER: 62/077,060
;  PRIOR FILING DATE: 2014-11-07
;  NUMBER OF SEQ ID NOS: 205
;  SOFTWARE: PatentIn version 3.5
; SEQ ID NO 72
;  LENGTH: 181
;  TYPE: PRT
;  ORGANISM: Homo sapiens
US-15-524-896-72

  Query Match             100.0%;  Score 969;  DB 17;  Length 181;
  Best Local Similarity   100.0%;  
  Matches  181;  Conservative    0;  Mismatches    0;  Indels    0;  Gaps    0;

Qy          1 HPIPDSSPLLQFGGQVRQRYLYTDDAQQTEAHLEIREDGTVGGAADQSPESLLQLKALKP 60
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db          1 HPIPDSSPLLQFGGQVRQRYLYTDDAQQTEAHLEIREDGTVGGAADQSPESLLQLKALKP 60

Qy         61 GVIQILGVKTSRFLCQRPDGALYGSLHFDPEACSFRELLLEDGYNVYQSEAHGLPLHLPG 120
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db         61 GVIQILGVKTSRFLCQRPDGALYGSLHFDPEACSFRELLLEDGYNVYQSEAHGLPLHLPG 120

Qy        121 NKSPHRDPAPRGPARFLPLPGLPPAPPEPPGILAPQPPDVGSSDPLSMVGPSQGRSPSYA 180
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        121 NKSPHRDPAPRGPARFLPLPGLPPAPPEPPGILAPQPPDVGSSDPLSMVGPSQGRSPSYA 180

Qy        181 S 181
              |
Db        181 S 181